                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STA TES OF AMERICA                           Magistrate Case No. _ _)_°l_-_°l_,_1_\a_

               v.
                                                                    ORDER



         The financial ability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,

                                              ::S_4.)_
         IT IS on this __)_\~_'-'___ day of ___           _________., 2019
                                                          7
         ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.




                                           FA
